Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendments filed April 22, 2021.
Claims 1 and 13 have been amended.
Claim 17 has been added.
Claims 1, 3-15, and 17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, the claim recites “at least seven image fans next to one another, each fan comprising at least eight autostereosopic images”; however, the instant specification does not support a minimum of seven image fans. Instead, the instant specification supports exactly five fans “To provide all vehicle passengers to obtain a three-dimensional impression, a total of five image fans 7 are placed next to each other” (page 19 lines 26-28). Accordingly, claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, as stated above the claim recites “at least seven image fans next to one another, each fan comprising at least eight autostereosopic images”; however, the instant specification does not support a minimum of seven image fans. Instead, the instant specification supports exactly five fans “To provide all vehicle passengers to obtain a three-dimensional impression, a total of five image fans 7 are placed next to each other” (page 19 lines 26-28). Accordingly, claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. For the purposes of examination the limitation is interpreted as five fans next to one another as supported by the instant specification. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 9, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inomae et al. (US Publication 2004/0254699 A1) in further view of "Autostereoscopic system delivers 3-D images using cylindrical lenses" by Andrew Wilson (publically accessible May 1, 2000); hereinafter referred to as Wilson, Kataoka et al. (US Patent 5,995,104), and Doerfel et al. (US Publication 2003/0067539 A1).
Regarding claim 1, Inomae discloses of an instrument cluster for a motor vehicle for displaying items of information in close proximity to a primary visual field of a driver, comprising:
a display unit having a display (The operation input device 1 generally comprises a liquid crystal display 2 and a Fresnel lens 4 that are disposed on a vehicle front panel FP)([0024]);
a control unit configured to control the display (The electric control unit 10 is hereinafter referred to as “operation input ECU”)([0024]); and
an optical object arranged in front of the display and configured to modify light emission of light emitted by the display such that autostereoscopic images are displayed on the display unit (The Fresnel lens 4 disposed in front of the liquid-crystal display panel converts the stereoscopic images displayed on the liquid crystal display panel into a virtual image (three-dimensional image) of enlarged size)([0026]).
Inomae differs from the claims in that Inomae fails to teach the optical object is a mask. However, a mask optical object in front of a display that modifies light emission to generate autostereoscopic images is taught by Wilson (Results from the tracking operation are used to shift the half-images electronically or to shift the prism mask for correct deflection of the light beams ... Using the company's proprietary double-image splitter technology, image splitters are placed in front of and behind the LCD panel to separate the images for the viewer's left and right eyes)(page 3). The examiner notes, Inomae and Wilson teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae to include the optical mask of Wilson such that the instrument cluster modifies light emission to generate autostereoscopic images. One would be motivated to make such a combination to provide the advantage of generating an appealing display by dynamically adjusting an image for a viewer’s eyes.
The combination of Inomae-Wilson fails to teach actuating an operating device affixed to the vehicle and reproducing three-dimensional movements of the operating device in three dimensions autostereoscopically in a display. However, actuating an operating device affixed to a vehicle and reproducing three-dimensional movements of the operating device in three dimensions autostereoscopically in a display is taught by Kataoka (an object of the present invention to provide a vehicle display unit in which a three-dimensional display is provided on a video monitor, and the movement of images and selection of switches on the monitor are carried out by an input device having excellent operation control property ... FIG. 1 is a perspective schematic view showing an embodiment of a display unit for a vehicle according to the present invention ... To select the screen B, the operation lever 3 of the input device 1 is pushed to the left (FIG. 11B) from the upright state (FIG. 11A) ... In response, the CPU 32 moves the image of the screen B to the left)(column 2 lines 3-8 and lines 49-51 column 6 lines 15-17 and lines 23-24; Figure 1 and Figures 11a-11c – an exemplary embodiment of lever in a vehicle and an exemplary embodiment of a user actuating a lever and reproducing the movement is shown). The examiner notes, Inomae, Wilson, and Kataoka teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae-Wilson to include the actuating and reproducing of Kataoka such that the instrument cluster accepts actuation of a mounted operating device and reproduces the actuation autostereoscopically. One would be motivated to make such a combination to provide the advantage of utilizing additional inputs to generate an autostereoscopic display. 
The combination of Inomae-Wilson-Kataoka fails to teach the mask is a wavelength-selective filter which specifies direction of light propagation of individual subpixels by covering or filtering light emitted from the subpixels. However, a wavelength-selective filter mask which specifies direction of light propagation of individual subpixels by covering or filtering light emitted from the subpixels is taught by Doerfel (FIG. 1 shows a variant from the different possibilities for the arrangement of image-displaying rasters of image elements α ij, the array of wavelength filter elements βpq and flat illumination source ... wavelength-selecting color LC display 3 is connected with a control circuit 6 ... the subpixels of color LC display 3 corresponding to the respective transparency wavelengths/transparency wavelength regions λb are designated by R′,G′,B′ ... The control circuit 6 is designed in such a way that the individual subpixels R′,G′,B′ for the respective fundamental wavelength red, green and blue can be switched with a transparency between 0% and 100%. The transparency with 0% would correspond to an opaque wavelength filter element βpq)([0242-0245]). The examiner notes, Inomae, Wilson, Kataoka, and Doerfel teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 3, Inomae-Wilson-Kataoka-Doerfel teach the instrument cluster according to claim 1, wherein the display unit includes a flat screen on which an optical structure mask is affixed and is configured to allows separation of partial images for an autostereoscopic display (Wilson - Figure 2 page 3 - a display unit with a flat screen with a affixed mask to allow separation of images for an autostereoscopic display is shown).
Regarding claim 9, Inomae-Wilson-Kataoka-Doerfel teach the instrument cluster according to claim 1, further comprising a device configured to track eye position connected to the control unit; the mask displaceable in a plane parallel to the display device; displacement of the mask implementable as a function of a signal of the device configured to track the eye position (Wilson - To track the viewer's lateral head movement, the viewer's position is monitored by a proprietary camera-based eye finder. Results from the tracking operation are used to shift the half-images electronically or to shift the prism mask for correct deflection of the light beams)(page 3).
Regarding claim 13, Inomae teaches a motor vehicle, comprising:
an instrument cluster configured to display items of information in close proximity to a primary visual field of a driver (Figure 1 – displaying an instrument cluster in close proximity to a visual field of a driver is shown), the instrument cluster including:
a display unit having a display;
a control unit configured to control the display (The electric control unit 10 is hereinafter referred to as “operation input ECU”)([0024]); and
(The Fresnel lens 4 disposed in front of the liquid-crystal display panel converts the stereoscopic images displayed on the liquid crystal display panel into a virtual image (three-dimensional image) of enlarged size)([0026]).
Inomae differs from the claims in that Inomae fails to teach the optical object is a mask. However, a mask optical object in front of a display that modifies light emission to generate autostereoscopic images is taught by Wilson (Results from the tracking operation are used to shift the half-images electronically or to shift the prism mask for correct deflection of the light beams ... Using the company's proprietary double-image splitter technology, image splitters are placed in front of and behind the LCD panel to separate the images for the viewer's left and right eyes)(page 3). The examiner notes, Inomae and Wilson teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae to include the optical mask of Wilson such that the instrument cluster modifies light emission to generate autostereoscopic images. One would be motivated to make such a combination to generate an appealing display by dynamically adjusting an image for a viewer’s eyes.
The combination of Inomae-Wilson fails to teach actuating an operating device affixed to the vehicle and reproducing three-dimensional movements of the operating device in three dimensions autostereoscopically in a display. However, actuating an operating device affixed to a vehicle and reproducing three-dimensional movements of the operating device in three dimensions autostereoscopically in a display is taught by Kataoka (an object of the present invention to provide a vehicle display unit in which a three-dimensional display is provided on a video monitor, and the movement of images and selection of switches on the monitor are carried out by an input device having excellent operation control property ... FIG. 1 is a perspective schematic view showing an embodiment of a display unit for a vehicle according to the present invention ... To select the screen B, the operation lever 3 of the input device 1 is pushed to the left (FIG. 11B) from the upright state (FIG. 11A) ... In response, the CPU 32 moves the image of the screen B to the left)(column 2 lines 3-8 and lines 49-51 column 6 lines 15-17 and lines 23-24; Figure 1 and Figures 11a-11c – an exemplary embodiment of lever in a vehicle and an exemplary embodiment of a user actuating a lever and reproducing the movement is shown). The examiner notes, Inomae, Wilson, and Kataoka teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae-Wilson to include the actuating and reproducing of Kataoka such that the instrument cluster accepts actuation of a mounted operating device and reproduces the actuation autostereoscopically. One would be motivated to make such a combination to provide the advantage of utilizing additional inputs to generate an autostereoscopic display. 
The combination of Inomae-Wilson-Kataoka fails to teach the mask is a wavelength-selective filter which specifies direction of light propagation of individual subpixels by covering or filtering light emitted from the subpixels. However, a wavelength-selective filter mask which specifies direction of light propagation of individual subpixels by covering or filtering light emitted from the subpixels is taught by Doerfel (FIG. 1 shows a variant from the different possibilities for the arrangement of image-displaying rasters of image elements α ij, the array of wavelength filter elements βpq and flat illumination source ... wavelength-selecting color LC display 3 is connected with a control circuit 6 ... the subpixels of color LC display 3 corresponding to the respective transparency wavelengths/transparency wavelength regions λb are designated by R′,G′,B′ ... The control circuit 6 is designed in such a way that the individual subpixels R′,G′,B′ for the respective fundamental wavelength red, green and blue can be switched with a transparency between 0% and 100%. The transparency with 0% would correspond to an opaque wavelength filter element βpq)([0242-0245]). The examiner notes, Inomae, Wilson, Kataoka, and Doerfel teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae-Wilson-Kataoka to include the wavelength-selective filter mask of Doerfel such that the instrument cluster selectively filters wavelengths by filtering light emitted from subpixels. One would be motivated to make such a combination to provide the advantage of reducing expenditure on assembly.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inomae, Wilson, Kataoka, Doerfel, and in further view of Liao et al. in “Scalable high-resolution integral videography autostereoscopic display with a seamless multiprojection system” (publically accessible January 20, 2005); hereinafter referred to as Liao.
Regarding claim 4, Inomae-Wilson-Kataoka-Doerfel teach the instrument cluster as applied above, Inomae-Wilson-Kataoka-Doerfel differs from the claim in that Inomae-Wilson-Kataoka-Doerfel fails to teach a resolution of the display being greater than 150 dpi. However, an autostereoscopic display having a dpi greater than 150 is taught by Liao (The density of pixels in the projected images exceed 300 pixels/in. (ppi); an image can be less than 87 mm x 65 mm)(page 3). The examiner notes, Inomae, Wilson, Kataoka, Doerfel, and Liao teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae-Wilson-Kataoka-Doerfel to include the resolution of Liao such that the instrument cluster has a dpi greater than 150. One would be motivated to make such a combination to improve the presentation of objects by providing high resolution autostereoscopic display.

Claims 5-8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inomae, Wilson, Kataoka, Doerfel, and in further view of Niel A. Dodgson in “Analysis of the viewing zone of multi-view autostereoscopic displays”(publically accessible January 21-23, 2002); hereinafter referred to as Dodgson.
Regarding claim 5, Inomae-Wilson-Kataoka-Doerfel teach the instrument cluster as applied above, wherein images are emitted in a horizontal visual fan (Wilson – Figure 1 page 2 – a visual fan being generated and emitted is shown). Inomae-Wilson-Kataoka-Doerfel differs from the claim in that Inomae-Wilson-Kataoka-Doerfel fails to teach at least eight autostereoscopic images (i.e. views). However, at least eight autostereoscopic image views is taught by Dodgson (Doubling the number of views on the 10 inch display, from eight to sixteen, is observed to significantly improve the three-dimensional illusion during head movement by reducing both of these artifacts)(page 6). The examiner notes, Inomae, Wilson, Kataoka, Doerfel, and Dodgson teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae-Wilson-Kataoka-Doerfel to include the views of Dodgson such that the instrument cluster has at least eight autostereoscopic image views. One would be motivated to make such a combination to provide the advantage of reducing artifacts in an autostereoscopic display.
Regarding claim 6, Inomae-Wilson-Kataoka-Doerfel-Dodgson teach the instrument cluster according to claim 5, wherein a plurality of stereoscopic visual fans is generatable next to each other and form a visual zone (Wilson - As the viewer's head moves with one eye closed between positions corresponding to slanted-lines A and C, a viewing changeover takes place in which viewer-zone 3 fades out and viewer-zone 4 fades in)(page 4).
Regarding claim 7, Inomae-Wilson-Kataoka-Doerfel-Dodgson teach the instrument cluster according to claim 5, wherein a horizontal cone angle of the visual fan is greater than 15° (Wilson – Figure 1 page 2 – a visual fan with a cone angle greater than 15 degrees is shown).
Regarding claim 8, Inomae-Wilson-Kataoka-Doerfel-Dodgson teach the instrument cluster according to claim 7, wherein the horizontal cone angle is between 25° and 30° (Wilson does not disclose expressly that the cone angle is between 25 and 30 degrees. Instead, Wilson indicates that the cone angle is roughly 40 degrees (Figure 1 page 2 – a visual fan with a cone roughly 40 degrees is shown). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the cone angle be between 25 and 30 degrees because the applicant has not discloses a cone angle be between 25 and 30 degrees provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Wilson’s display, and applicant's invention, to perform equally well with either the 40 degree cone angle taught by Wilson or the claimed 25 and 30 degree cone angle because both angles would perform the same function of generating an autostereoscopic display. Therefore, it would have been prima facie obvious to modify Wilson to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wilson).
Regarding claim 17, Inomae-Wilson-Kataoka-Doerfel teach the instrument cluster as applied above, wherein images are emitted in a horizontal visual fan generating images next to one another (Wilson – Figure 1 page 2 – a visual fan including side by side images being generated and emitted is shown). Inomae-Wilson-Kataoka-Doerfel differs from the claim in that Inomae-Wilson-Kataoka-Doerfel fails to teach at least eight autostereoscopic images (i.e. views). However, at least eight autostereoscopic image views is taught by Dodgson (Doubling the number of views on the 10 inch display, from eight to sixteen, is observed to significantly improve the three-dimensional illusion during head movement by reducing both of these artifacts)(page 6). The examiner notes, Inomae, Wilson, Kataoka, Doerfel, and Dodgson teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae-Wilson-Kataoka-Doerfel to include the views of Dodgson such that the instrument cluster has at least eight autostereoscopic image views. One would be motivated to make such a combination to provide the advantage of reducing artifacts in an autostereoscopic display.
Although Wilson does not disclose expressly that five fans next to one another. Instead, Wilson indicates that a plurality of fans are placed side by side (Wilson – Figure 1 page 2 – a visual fan including side by side images being generated and emitted is shown). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the five fans next to one another because the applicant has not discloses five fans provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Wilson’s display, and applicant's invention, to perform equally well with either the plurality of fans taught by Wilson or the claimed five fans because both would perform the same function of generating an autostereoscopic display. Therefore, it would have been prima facie obvious to modify Wilson to obtain the invention as specified in claim 17 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wilson

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inomae, Wilson, Kataoka, Doerfel, and in further view of Tubidis et al. (US Publication 2005/0030256 A1).
Regarding claims 10-12, Inomae-Wilson-Kataoka-Doerfel teach the instrument cluster as applied above, wherein vehicle instruments are displayed in an autostereoscopic manner (Inomae - To enable detailed operation of plural in-vehicle units (i.e., an air-conditioner, a navigation unit and an audio unit), the operation input devices is provided with three different sorts of images to be displayed in the virtual space as three-dimensional images)([0064]). Inomae-Wilson-Kataoka-Doerfel differs from the claim in that Inomae-Wilson-Kataoka-Doerfel fails to teach presenting at least one of speed and engine speed in the form of a dial type gauge, at least one of radiator temperature and fuel level, and a compass dial. However, presenting at least one of speed and engine speed in the form of a dial type gauge, at least one of radiator temperature and fuel level, and a compass dial is taught by Tubidis (Another example is to provide vehicle performance (e.g., speed, RPM, etc.) information to the driver ... Other examples include providing the display of vehicle condition (e.g., temperature, heading, fuel levels, etc.) ... provide vehicle or environmental information such as navigation information (e.g., a map, directions, compass information and the like)([0025-0030]; Figure 3 – a exemplary dial type gauge depicting speed and engine speed is shown). The examiner notes, Inomae, Wilson, Kataoka, Doerfel, and Tubidis teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae-Wilson-Kataoka-Doerfel to include the presenting of Tubidis such that the instrument cluster presents a dial gauge representing speed and engine speed, fuel level, and a compass. One would be motivated to make such a combination to provide the advantage of displaying additional vehicular information.

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inomae, Wilson, Kataoka, Doerfel, and in further view of Nakamura et al. (US Publication 2005/0154505 A1).
Regarding claim 14, Inomae-Wilson-Kataoka-Doerfel teach the instrument cluster as applied above, Inomae-Wilson-Kataoka-Doerfel differs from the claim in that Inomae-Wilson-Kataoka-Doerfel (Figure 39 – an exemplary embodiment where an instrument cluster is beneath a windshield is shown). The examiner notes, Inomae, Wilson, Kataoka, Doerfel, and Nakamura teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae-Wilson-Kataoka-Doerfel to include the placement of Nakamura such that the instrument cluster is positioned beneath a windshield. One would be motivated to make such a combination to provide the advantage displaying an instrument cluster in additional locations.
Regarding claim 15, Inomae-Wilson-Kataoka-Doerfel-Nakamura teach the motor vehicle according to claim 14, wherein the instrument cluster is arranged behind a steering wheel (as depicted in Nakamura in Figure 39, the instrument cluster is behind the steering wheel).

Response to Arguments
Applicant's arguments with respect to claims 1, 3-15, and 17 have been considered but are moot in view of the new ground(s) of rejection.
Regarding claims 1, 3, 9, and 13, the applicant argues that the combination of Inomae, Wilson, Lin, and Doerfel is improper; the examiner respectfully disagrees.
The examiner notes, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Inomae, Wilson, Lin, and Doerfel teach a system and method for generating display images. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cluster of Inomae to include the optical mask of Wilson, to include the actuating and reproducing of Lin, and to include the wavelength-selective filter mask of Doerfel such that the instrument cluster modifies light emission to generate autostereoscopic images, accepts actuation of an operating device and reproduces the actuation autostereoscopically, and selectively filters wavelengths by filtering light emitted from subpixels. One would be motivated to make such a combination to provide the advantage of generating an appealing display by dynamically adjusting an image for a viewer’s eyes, to provide the advantage of utilizing additional inputs to generate an autostereoscopic display, and to provide the advantage of reducing expenditure on assembly.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for displaying information autostereoscopically to a user in a vehicular instrumental panel.   
20080122799 A1
20090273563 A1
5949345
8610674 B2
9513744 B2
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONGJIA PAN/Primary Examiner, Art Unit 2145